Appeal *1451from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered January 11, 2007 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, adjudged that respondent Barrie D. had neglected his daughter.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly denied the motion of respondent father seeking to vacate the order of fact-finding and disposition. Even assuming, arguendo, that the father did not willfully refuse to appear at the fact-finding hearing, we conclude that he failed to show a meritorious defense to the neglect petition (see Family Ct Act § 1042; Matter of Skyla C., 36 AD3d 614 [2007]). Present—Hurlbutt, J.P., Martoche, Fahey, Peradotto and Green, JJ.